Name: Commission Regulation (EC) No 1499/2004 of 24 August 2004 on certain exceptional market support measures for eggs in Belgium
 Type: Regulation
 Subject Matter: agricultural activity;  animal product;  trade policy;  Europe
 Date Published: nan

 25.8.2004 EN Official Journal of the European Union L 275/10 COMMISSION REGULATION (EC) No 1499/2004 of 24 August 2004 on certain exceptional market support measures for eggs in Belgium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), and in particular Article 14 thereof, Whereas: (1) Because of an outbreak of avian influenza in certain production regions in Belgium, veterinary and trade restrictions applying to that Member State were adopted by Commission Decision 2003/289/EC of 25 April 2003 concerning protection measures in relation to avian influenza in Belgium (2). As a result, transport and marketing of hatching eggs were temporarily banned within Belgium. (2) The restrictions on the free movement of hatching eggs resulting from the application of the veterinary measures threatened severe disruption of the market in hatching eggs in Belgium. The Belgian authorities adopted market support measures, restricted to hatching eggs, for the period for which this was absolutely necessary. These allowed hatching eggs for which incubation was no longer possible to be used to produce egg products. (3) Those measures had a positive impact on the market for hatching eggs and eggs in general. This justifies their being treated as exceptional market support measures within the meaning of Article 14 of Regulation (EEC) No 2771/75 and the granting of aid to compensate for part of the financial loss resulting from processing hatching eggs into egg products. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 1. The use for processing of hatching eggs falling within CN code 0407 00 19 between l6 April and 5 May 2003, decided on by the Belgian authorities following the application of Decision 2003/289/EC, is hereby deemed to be an exceptional market support measure within the meaning of Article 14 of Regulation (EEC) No 2771/75. 2. Under the measure referred to in paragraph 1, compensation of:  EUR 0,097 per hatching egg from broiler strains shall be granted for a maximum of 5 372 000 eggs,  EUR 0,081 per hatching egg from laying strains shall be granted for a maximum of 314 000 eggs,  EUR 0,265 per hatching egg from multiplication strains shall be granted for a maximum of 99 000 eggs. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1.11.1975, p. 49. Regulation as last amended by Commission Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 105, 26.4.2003, p. 24.